TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00321-CV


Caldwell County Sheriff's Office, Appellant

v.


Barbara Crider, Jacqueline Jackson, and Joshua Verdecanna, Appellees






FROM THE DISTRICT COURT OF CALDWELL COUNTY, 274TH JUDICIAL DISTRICT

NO. 02-0-078, HONORABLE ROBERT ESCHENBURG II, JUDGE PRESIDING 



O R D E R


PER CURIAM

	By order of August 14, 2002, this Court abated the appeal to allow a final signed
order to be transmitted to this Court.  We have now received a supplemental clerk's record
containing that order.  See Tex. R. App. P. 34.5(c)(1) (omitted item may be transmitted in
supplemental clerk's record).  Accordingly, we reinstate the appeal.
	It is so ordered September 18, 2002.

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Do Not Publish